            Case 2:16-cv-01109-RSM Document 293 Filed 05/12/20 Page 1 of 6




                                                     HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9
     CHI CHEN, et al.,
10                                                  Case No. 2:16-cv-01109-RSM
                                Plaintiffs,
11
           v.                                       STIPULATION OF DISMISSAL OF
12                                                  CORR CRONIN PLAINTIFFS’ CLAIMS
     U.S. BANK NATIONAL ASSOCIATION;                AGAINST SIMA MUROFF
13   QUARTZBURG GOLD, LP; ISR CAPITAL,
     LLC; IDAHO STATE REGIONAL CENTER,
14   LLC; and SIMA MUROFF,
15                              Defendants.
16

17   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
18          IT IS HEREBY STIPULATED by and between Plaintiffs Lihua Huang, Bin Xu,
19   Zhisheng Yuan, Xinyuan Mu, Haitao Xu, Zhicui Shan, Lei Wang, Yanhang Shen, Zhijun Wu
20   and Min Guo (the “Corr Cronin Plaintiffs”) and Defendant Sima Muroff, through their
21   respective counsel, that the Corr Cronin Plaintiffs’ claims against Defendant Sima Muroff
22   may be dismissed without prejudice and without an award of attorney’s fees or costs
23   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). Accordingly, the Corr Cronin
24   Plaintiffs and Mr. Muroff respectfully request that the Court enter the attached Order of
25   Dismissal.

                                                                             CORR CRONIN LLP
      STIPULATION AND ORDER OF DISMISSAL                               1001 Fourth Avenue, Suite 3900
      OF CORR CRONIN PLAINTIFFS’ CLAIMS                                Seattle, Washington 98154-1051
      AGAINST SIMA MUROFF – 1                                                 Tel (206) 625-8600
                                                                              Fax (206) 625-0900
      (Case No. 2:16-cv-01109-RSM)
           Case 2:16-cv-01109-RSM Document 293 Filed 05/12/20 Page 2 of 6




 1         IT IS SO STIPULATED.

 2

 3   DATED this 11th day of May, 2020.   CORR CRONIN LLP

 4

 5                                       s/ Kelly H. Sheridan
                                         Steven W. Fogg, WSBA No. 23528
 6                                       Kelly H. Sheridan, WSBA No. 44746
                                         John T. Bender, WSBA No. 49658
 7                                       1001 Fourth Avenue, Suite 3900
                                         Seattle, WA 98154-1051
 8
                                         (206) 625-8600 Phone
 9                                       (206) 625-0900 Fax
                                         sfogg@corrcronin.com
10                                       ksheridan@corrcronin.com
                                         jbender@corrcronin.com
11
                                         Attorneys for Lihua Huang, Bin Xu, Zhisheng
12                                       Yuan, Xinyuan Mu, Haitao Xu, Zhicui Shan, Lei
                                         Wang, Yanhang Shen, Zhijun Wu and Min Guo
13

14   DATED this 11th day of May, 2020.   JONES & SWARTZ PLLC

15
                                         s/ Eric B. Swartz
16                                       Eric B. Swartz (pro hac vice)
                                         623 West Hays
17                                       Boise, ID 83702
18                                       (208) 489-8988 Phone
                                         eric@jonesandswartz.com
19
                                         Attorney for Sima Muroff
20

21

22

23

24

25

                                                                          CORR CRONIN LLP
     STIPULATION AND ORDER OF DISMISSAL                             1001 Fourth Avenue, Suite 3900
     OF CORR CRONIN PLAINTIFFS’ CLAIMS                              Seattle, Washington 98154-1051
     AGAINST SIMA MUROFF – 2                                               Tel (206) 625-8600
                                                                           Fax (206) 625-0900
     (Case No. 2:16-cv-01109-RSM)
              Case 2:16-cv-01109-RSM Document 293 Filed 05/12/20 Page 3 of 6




 1                                   ORDER OF DISMISSAL

 2            THIS MATTER having come on before the Court on the foregoing Stipulation, and

 3   the Court being fully advised in the premise;

 4            NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

 5   that Plaintiffs Lihua Huang, Bin Xu, Zhisheng Yuan, Xinyuan Mu, Haitao Xu, Zhicui Shan,

 6   Lei Wang, Yanhang Shen, Zhijun Wu and Min Guo’s claims against Defendant Sima Muroff

 7   are dismissed without prejudice and without an award of attorneys’ fees or costs to either

 8   party.

 9            DATED: May 12, 2020.

10

11

12                                              A
                                                RICARDO S. MARTINEZ
13                                              CHIEF UNITED STATES DISTRICT JUDGE

14
     Presented by:
15
     CORR CRONIN LLP
16

17   s/ Kelly H. Sheridan
18   Steven W. Fogg, WSBA No. 23528
     Kelly H. Sheridan, WSBA No. 44746
19   John T. Bender, WSBA No. 49658
     1001 Fourth Avenue, Suite 3900
20   Seattle, WA 98154-1051
     (206) 625-8600 Phone
21   (206) 625-0900 Fax
22   sfogg@corrcronin.com
     ksheridan@corrcronin.com
23   jbender@corrcronin.com

24

25

                                                                              CORR CRONIN LLP
     STIPULATION AND ORDER OF DISMISSAL                                 1001 Fourth Avenue, Suite 3900
     OF CORR CRONIN PLAINTIFFS’ CLAIMS                                  Seattle, Washington 98154-1051
     AGAINST SIMA MUROFF – 3                                                   Tel (206) 625-8600
                                                                               Fax (206) 625-0900
     (Case No. 2:16-cv-01109-RSM)
            Case 2:16-cv-01109-RSM Document 293 Filed 05/12/20 Page 4 of 6




     Attorneys for Lihua Huang, Bin Xu, Zhisheng
 1   Yuan, Xinyuan Mu, Haitao Xu, Zhicui Shan, Lei
 2   Wang, Yanhang Shen, Zhijun Wu and Min Guo

 3

 4

 5
     JONES & SWARTZ PLLC
 6
     s/ Eric B. Swartz
 7   Eric B. Swartz (pro hac vice)
     623 West Hays
 8   Boise, ID 83702
 9   (208) 489-8988 Phone
     eric@jonesandswartz.com
10
     Attorney for Sima Muroff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  CORR CRONIN LLP
     STIPULATION AND ORDER OF DISMISSAL                     1001 Fourth Avenue, Suite 3900
     OF CORR CRONIN PLAINTIFFS’ CLAIMS                      Seattle, Washington 98154-1051
     AGAINST SIMA MUROFF – 4                                       Tel (206) 625-8600
                                                                   Fax (206) 625-0900
     (Case No. 2:16-cv-01109-RSM)
            Case 2:16-cv-01109-RSM Document 293 Filed 05/12/20 Page 5 of 6




 1

 2

 3

 4                                  CERTIFICATE OF SERVICE

 5          I hereby certify that on, I electronically filed the foregoing with the Clerk of the Court

 6   using the CM/ECF system, which will send notification of such filing to the following:

 7    Daniel P. Harris                                Peter S. Ehrlichman
      John McDonald                                   Shawn J. Larsen-Bright
 8    Sara Xia                                        Jeremy Robert Larson
      Jihee Ahn, admitted pro hac vice                DORSEY & WHITNEY LLP
 9    HARRIS BRICKEN                                  Columbia Center
10    600 Stewart Street, Suite 1200                  701 Fifth Ave., Ste. 6100
      Seattle, WA 98101                               Seattle, WA 98104-7043
11    dan@harrisbricken.com                           ehrlichman.peter@dorsey.com
      john.mcdonald@harrisbricken.com                 larsen.bright.shawn@dorsey.com
12    sara@harrisbricken.com                          larson.jake@dorsey.com
      jihee@harrisbricken.com                         Attorneys for Defendant U.S. Bank National
13    Attorneys for Plaintiffs Chi Chen, Shuqin       Association
14    Chen, Bingxin Fan, Xiaowen Jin, Chenmin
      Li, Jinghan Li, Yun Liu, Xiaowen Pan,
15    Xiaoli Song, Lu Yu, Yanyi Zhao, Wenquan
      Zhi, Quan Zhou, Pi-Chuan Chang, Pi-Shan
16    Chang, Xiangli Chen, Qiang Guo, Jinsong
      Huang, Jinguo Wang, Jie Xiong, Qiang
17
      Zhao, Jiaping Jiang, Yiqin Chen, Ke Li,
18    Ming Li, Jiuyi Geng, Shuangyan Jia, Qing
      Huang, Hailan Tang, Zhe Feng, Tieyin Li,
19    Weiyi Dai, Hesheng Lei, Xiaoyu Zhu, Rui
      Mao, Xiaolin Yin, Zhongmei Zhao, Zhen
20    Fan, Chen Xuan, Zhongfa Liu, Zhaohui Ye,
      Xiuqin Yang, Manshan Tong, Peilin Wu,
21
      Junhong Zhang, Rui Fan, Chunfeng Li,
22    Dianyi Zhou, Xioshu Yang, Yipeng Wu, Bing
      Huang, Ming-Jen Tsai, Yue Gu, Qingbin Bu,
23    Ruiping Tao, Jia Yin Zhu, Wenlan Huang,
      Huaijin Liu, Danli Li, Yao Song, Tengyao
24    Song, Bei Huang, Chen Yan, Cheng Luo,
      Ling Tang, Liping Sun, Meilan Chen, Min
25
      Huang, Qiang Li, Shizhe Zhang, Shizhu

                                                                                   CORR CRONIN LLP
     STIPULATION AND ORDER OF DISMISSAL                                      1001 Fourth Avenue, Suite 3900
     OF CORR CRONIN PLAINTIFFS’ CLAIMS                                       Seattle, Washington 98154-1051
     AGAINST SIMA MUROFF – 5                                                        Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
     (Case No. 2:16-cv-01109-RSM)
           Case 2:16-cv-01109-RSM Document 293 Filed 05/12/20 Page 6 of 6




     Tang, Xiaobo Chen, Xiaoyang Di, Xingjun
 1   Li, Xiankun Li, Yan Guo, Yijun Yin, Yunfeng
 2   Qing, Yurong Ni, Zhihong Zhang, Zimeng
     Liu, Zhongjiao Jiang
 3
     Sean T. Prosser (pro hac vice)                  Sean C. Knowles
 4   MINTZ, LEVIN, COHN, FERRIS,                     Zachary E. Davison
     GLOVSKY & POPEO, P.C.                           PERKINS COIE LLP
 5
     3580 Carmel Mountain Road, Suite 300            1201 Third Avenue, Suite 4900
 6   San Diego, CA 92130                             Seattle, WA 98101-3099
     stprosser@mintz.com                             sknowles@perkinscoie.com
 7   Attorneys for Defendants Quartzburg Gold,       zdavison@perkinscoie.com
     LP, ISR Capital LLC, and Idaho State            Attorneys for Defendants Quartzburg Gold,
 8   Regional Center, LLC                            LP, ISR Capital LLC, and Idaho State
                                                     Regional Center, LLC
 9

10   Thomas M. Brennan                               Eric B. Swartz (pro hac vice)
     BRENNAN LEGAL, PLLC                             JONES & SWARTZ PLLC
11   P.O. Box 1384                                   623 W. Hays St.
     Edmonds, WA 98026                               Boise, ID 83702
12   tom@brennanlegalpllc.com                        eric@jonesandswartzlaw.com
     Attorneys for Defendant Sima Muroff             Attorneys for Defendant Sima Muroff
13

14
           DATED: May 12, 2020 at Seattle, Washington.
15

16

17                                                 s/ Monica Dawson
                                                   Monica Dawson
18

19

20

21

22

23

24

25

                                                                               CORR CRONIN LLP
     STIPULATION AND ORDER OF DISMISSAL                                  1001 Fourth Avenue, Suite 3900
     OF CORR CRONIN PLAINTIFFS’ CLAIMS                                   Seattle, Washington 98154-1051
     AGAINST SIMA MUROFF – 6                                                    Tel (206) 625-8600
                                                                                Fax (206) 625-0900
     (Case No. 2:16-cv-01109-RSM)
